 In the Matterof THE J. L. HUDSONCOMPANYandUNITED RETAIL,WHOLESALE,AND DEPARTMENT STORE'EMPLOYEES OF AMERICA,.,,CaseNo. R-4530.DecidedDecember`09, '19.1Jurisdiction:general merchandise and mail order retailing industry.Investigation and Certification of Representatives:existence of question : re-fusal to bargain with petitioner pending decision in cases before AppellateCourt questioning Board's jurisdiction;election necessary.Unit Appropriate for Collective Bargaining:all truck drivers and their helpers,including drivers who transport merchandise from the store to deliverystations.Beaumont, Smith & Harris, by Albert E. Meder,of Detroit, Mich.,for the Company.S-Messrs. Tucker P. Smith, John F. Leigh,William Jenkins,ofDetroit, Mich., for the Union.' 'Mr. Seymour J. Spelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed -by United Retail, Wholesale, and Depart-ment Store Employees of America, (C. I. 0.), herein called the Union,alleging that a question affecting commerce had arisen concerningtlie,'representation of employees of The J. L. Hudson Company, De-troit,Michigan, herein called the Company, the National Labor Rela-tionsBoard provided for an appropriate hearing upon due noticebefore Max Rotenberg, Trial Examiner. Said hearing was held inDetroit,Michigan, on November 13, 1942.The' Company and thethe Union appeared, participated, and were afforded full opportunityto be heard, to examine and' cross-examine witnesses, and to introduceevidence bearing upon the issues.At the hearing, the Trial Exam-iner reserved ruling upon a motion by the Company to dismiss theproceeding on the ground that the question of the Board's jurisdictionis involved in consolidated cases pending before the Circuit Court of46 N. L. R. B., No. 31.504086-43-vol 46-15225 226DECISIONS OF NATIONALLABOR RELATIONS BOARDAppeals for the Sixth Circuit,' or, in the alternative, to withhold 'decision in the instant case until a determination of the question by theCircuit Court.Said motion is hereby denied. The'Company objectedto the introduction in evidence of the Regional Director's statementconcerning the. Union's claims of authorization- for the purpose ofrepresentation.The objection is hereby overruled.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe J. L. Hudson Company, a Michigan corporation having itsprincipaloffices inDetroit, Michigan, is engaged in the purchase andresale of varioustypes of goods and commodities, at. a retail depart-ment store in-Detroit.During the fiscal year ending January 31,1942, the Company purchasedgoods at acost of approximately $43,-000,000,-more than 80 percent in. value of such goods being shippedtoMichiganfrom points outside the State of Michigan.During thesame period, the total sales of the Company were in excess of $71,000,-000, 1and sio percentin value being shipped tocustomers outside ofthe State of Michigan.During the same period, the Company'ssales through its mail-order department were in excess of $500,000,approximately 15 percent in value being made to customers outsidethe State of Michigan.The-'Company uses several interstate commoncarriers to import and export goods, from and to points outside theState of Michigan. During the wine fiscal period, the Company adver-tised- its business and merchandise through newspapers, periodicals,radio and direct mail at a cost in-excess of $1,500,000.Several of saidnewspapers and periodicals are published outside the State of'Miclii-radio stations has a coverage of and"carriesgan, and each of said'advertising to several States other than the State of Michigan.Wefind, contrary to its contention, that the Company is engaged in com-merce within the meaning of the National Labor Relations Act.'II.TIIE ORGANIZATION INVOLVEDUnited Retail,Wholesale, ,and Department Store Employees ofAmerica is a labor organizationaffiliated with theCongress of Indus-'Hatter of The J L Hudson CompanyandUnited Retail, Wholesale, and Department'Store Employees, C. 1 0., Matter of The J. L Hudson CompanyandFred L. Young,42N L R B-5';6.2The facts eoncei ning commerce recited aho%e are taken from a previous Board decision(See footnote 1.)The Company agreed at the hearing that the facts set forth in the pre-vious decision accurately set-forth the operations of the Company THE J. L., HUDSON COMPANY ,-227.trialCompany.--III.THE QUESTION CONCERNING REPRESENTATIONOn-September 22, 1942, the Union advised the Company that thetruck drivers and helpers employed by the Company had designatedthe Union as their bargaining representative and requested a con-ference to discuss the negotiation of a contract.The Company repliedthat it could not consider this request until the question of the Board'sjurisdiction had been decided in the cases pending in the Circuit Courtof Appeals.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Sectiorh9 (c)'and Sedtion 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that the appropriate, unit consists of all truckdrivers and their helpers, including drivers - who transport mer-chandise from the store to the delivery stations.The Company con-tends. that the appropriate unit is store-wide, or, in the alternative,embraces all employees in what it terms its delivery department, in-cluding, in addition to drivers and their helpers, garage employees,freight drivers- and freight handlers, parcel and furniture handlers,and parcel employees.4The Company employs approximately 235 truck driverF, and help-ers who work out of 2 delivery stations which are separated from theCoinpany's^ store.In, the performance of .their duties, these em-ployees,are,closely associated, the drivers, being in charge'of the trucksused to deliver furniture and parcels to the delivery stations and tocustomers, and the helpers assisting in the loading and delivery of themerchandise.'The drivers and their helpers are seldom shifted to any other typeof work, and employees in other departments are rarely assigned toperform delivery tasks.None of the other employees whom the Com-8The Regional Director stated that the Union submitted 90 authorization cards, 79 bear-ing apparently genuine signatures and 11 bearing handprinted names ; of these, 2 boredatesin 1941, 78 bore dates between August and November 1942, and 10 were undated ;73 of the signatures are the names of persons whose names appear on the Company's payrollofNovember 7, 1942, which contains 234 names in the unit hereinafter foundappropriate.4 It is not entirely clear that the Company itself is committed to this alternative posi-tion stated by its attorney at the outset of the hearing.The Company's general superin-tendent later took the position that only a store-wide unit is appropriate. 228-DECISIONS 'OF NATI0NAL LABOR RELATIONS BOARD-pany would include in its proposed `delivery department unit cus-tomarily drives or loads delivery trucks.The drivers and their helperswork together as a unit and constitute a coherent group.Under these circumstances, we find that all truck drivers and helpersof the Company, including drivers who transport merchandise fromthe store to the delivery` stations, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)cf the Act 5V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot.Because offluctuations in employment,, particularly during the Christmas seasonwhen many temporary employees are taken on, we find, in accordancewith a stipulation of the parties, that those eligible to vote shallbe"the employees in the appropriate unit who were employed during'the pay-roll period immediately preceding the date of the Directionof Election herein, excluding any such employees who have had lessthan sixty, (60) days service, with the Company as of said pay-rollperiod, "subject to the limitations and additions set forth in theDirection.'DIRECTION OF ELECTION-By virtue of and pursuant to the' power, vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,-and pursuant to Article III, Section 9, of National LaborRelations Board, Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The J. L. HudsonCompany, Detroit, Michigan, an election by, secret, ballot shall,,.beconducted as early,as possible but not later than thirty (30)' days from,,the date of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board, "and- subject to -ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found to -be appropriate in Section IV above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including, employees who did not work during saidpay-roll period because they were ill or on vacation, or 'temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding'seeHatterof PelicanCracker Factory,Inc,andInternational Brotherhood-of Team-sters, Chauffeurs,Warehousemen and Helpers,LocalNo.270,A. F. of L.,29,N. L. R. B. 007. iTHE J. L. HUDSON COMPANY229any such employees who have had less than sixty (60) days servicewith the Company as of said pay-roll period, and those who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by United Retail, Wholesale, and Depart-ment Store Employees of America, (C. I. 0.), for the purposes ofcollective bargaining.